
	
		III
		110th CONGRESS
		1st Session
		S. RES. 219
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Chambliss (for
			 himself, Mr. Pryor, and
			 Mr. Isakson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the year 2007 as the official
		  50th anniversary celebration of the beginnings of marinas, power production,
		  recreation, and boating on Lake Sidney Lanier, Georgia.
	
	
		Whereas Congress authorized the creation of Lake Sidney
			 Lanier and the Buford Dam in 1946 for flood control, power production, wildlife
			 preservation, and downstream navigation;
		Whereas construction on the Buford Dam project by the Army
			 Corps of Engineers began in 1951;
		Whereas the Army Corps of Engineers constructed the dam
			 and lake on the Chattahoochee and Chestatee Rivers at a cost of approximately
			 $45,000,000;
		Whereas, in 1956, Jack Beachem and the Army Corps of
			 Engineers signed a lease to create Holiday on Lake Sidney Lanier Marina as the
			 lake's first concessionaire;
		Whereas the first power produced through Buford Dam at
			 Lake Sidney Lanier was produced on June 16, 1957;
		Whereas Holiday on Lake Sidney Lanier opened on July 4,
			 1957;
		Whereas Buford Dam was officially dedicated on October 9,
			 1957;
		Whereas nearly 225,000 people visited Lake Sidney Lanier
			 to boat, fish, and recreate in 1957;
		Whereas today more than 8,000,000 visitors each year enjoy
			 the attributes and assets of Lake Sidney Lanier to boat, fish, swim, camp, and
			 otherwise recreate in the great outdoors;
		Whereas Lake Sidney Lanier generates more than
			 $5,000,000,000 in revenues annually, according to a study commissioned by the
			 Marine Trade Association of Metropolitan Atlanta;
		Whereas Lake Sidney Lanier has won the prestigious Chief
			 of Engineers Annual Project of the Year Award, the highest recognition from the
			 Army Corps of Engineers for outstanding management, an unprecedented 3 times in
			 12 years (in 1990, 1997, and 2002);
		Whereas Lake Sidney Lanier hosted the paddling and rowing
			 events for the Summer Games of the XXVI Olympiad held in Atlanta, Georgia, in
			 1996;
		Whereas marinas serve as the gateway to recreation for the
			 public on America's waterways;
		Whereas Lake Sidney Lanier will join the Nation on
			 Saturday, August 11, in celebration and commemoration of National Marina Day;
			 and
		Whereas 2007 marks the 50th anniversary of Lake Sidney
			 Lanier: Now, therefore, be it
		
	
		That the Senate recognizes the 50th
			 anniversary celebration of the beginnings of marinas, power production,
			 recreation, and boating on Lake Sidney Lanier, Georgia.
		
